department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number se t eo ra t tax_exempt_and_government_entities_division number release date date date vil legend i i date dear we have considered your ruling_request dated date and supplemental correspondences concerning the federal income and excise_tax consequences under sec_501 sec_507 sec_508 sec_509 sec_4940 sec_4941 sec_4942 sec_4943 sec_4944 and sec_4945 of the internal_revenue_code_of_1986 as amended hereafter code related to a proposed merger in the manner and for the purposes described below you are hereafter referred to as y facts y is an organization described in sec_501 and sec_509 of the code and recognized as a private_operating_foundation y’s primary charitable purpose is to provide through its operating_unit chaplains for the religious and spiritual needs of i patients and their families of hospitals and nursing homes and of ii policemen law enforcement officials firemen emergency service personnel and employees of governmental agencies and their families y’s charitable purpose also includes providing grants for health care and medical related purposes y’s sole member is x x is an organization described in sec_501 and sec_509 of the code and recognized as a private non-operating foundation x’s primary purpose is to engage in charitable grant-making activities you represent that the same fourteen individuals who comprise y’s board_of trustees also comprise the board_of trustees of x furthermore you represent that the same persons who serve as y’s officers also serve in the same positions as x’s officers in order for x and y to simplify their governance structure and to reduce administrative expenses they propose through a joint merger agreement to engage in a statutory merger of x into y pursuant to local state law y will be the surviving organization and after the merger y will change its name to x y represents that after the merger y will continue to engage in the charitable activities for which y’s tax-exempt status was granted and y will also undertake the charitable grant-making activities for which x’s tax-exempt status was granted furthermore x and y each report that neither organization has excess_business_holdings before the proposed merger y proposes to amend and restate its articles of incorporation and bylaws to reflect the following changes as a result of the merger y and x will become one corporation which shall be y and which shall survive the merger obligation to exercise expenditure_responsibility under sec_4945 of the code for grants made by x prior to the merger x’s separate existence shall cease y shall possess all of its own and all of x’s rights privileges and franchises all of x’s property and assets shall be transferred to and vest in y and y shall be responsible for all obligations and liabilities of x including x's y states that after the consummation of the merger of x into y y will convert from a private_operating_foundation to a private non-operating foundation for its fiscal_year ending on date you have requested the following rulings the merger and resulting transfer of x’s assets and liabilities to y will not adversely affect the sec_501 of the code tax-exempt status of either x or y from and after the effective date of the merger and the amendment and restatement of y’s articles of incorporation y will continue to exist as an organization that is exempt from taxation under sec_501 of the code the merger of x into y and the resulting transfer of x’s assets and liabilities to y a will not result in termination of x’s status under sec_507 of the code b will qualify as a transfer under sec_507 and c will not cause y to be treated as a newly created organization x and y are controlled by the same persons and for purposes of the excise_taxes imposed in sections of the code y will be treated as if it is x no tax will be imposed under sec_507 of the code because the internal_revenue_service will not be notified of the termination of x’s status as a private_foundation prior to the transfer of all of x’s assets and liabilities to y pursuant to the joint merger agreement if x through y as the surviving entity under the applicable local state nonprofit corporation law does give notice to the manager exempt_organization determinations te_ge of its intent to terminate its status as a private_foundation the tax under sec_507 of the code applies on the date that the notice is given and if x through y as the surviving entity under the applicable local state nonprofit corporation law provides such notice at least one day after it transfers its assets and liabilities to y the tax imposed by sec_501 of the code will be zero y will be responsible for any of x’s liabilities under chapter to the extent that x does not satisfy such liabilities the transfer of assets and liabilities by x to y pursuant to the joint merger agreement will not give rise to any gross_investment_income or capital_gain_net_income within the meaning of sec_4940 of the code the transfer of assets and liabilities by x to y pursuant to the joint merger agreement will not constitute self-dealing under sec_4941 of the code and such transfers will not subject x y x’s board_of trustees and officers or y’s board_of trustees and officers to tax under sec_4941 because y will be treated as if it were x for purposes of sec_4942 of the code x will not be required to meet the qualifying_distribution requirements of sec_4942 for the taxable_year of the merger provided that y’s distributable_amount for the year of the merger is increased by x’s distributable_amount for the year of the merger and x’s qualifying distributions made during the taxable_year of the merger if any will be carried over to y and be used by y to meet its minimum distribution_requirements under sec_4942 for the year the transfer of assets and liabilities of x to y pursuant to the joint merger agreement will not result in the application of sec_4943 of the code with regard to excess_business_holdings because none of the assets will place y in the position of having excess holdings the transfer of assets and liabilities by x to y pursuant to the joint merger agreement will not constitute a jeopardizing investment within the meaning of sec_4944 of the code the transfer of assets and liabilities by x to y pursuant to the joint merger agreement will not constitute a taxable_expenditure within the meaning of sec_4945 of the code and x will not be required to exercise expenditure_responsibility with respect to the assets transferred to y and y as successor to x in the merger will be required to exercise expenditure_responsibility with respect to any expenditure_responsibility grants of x the legal accounting and other expenses_incurred by x and y in connection with this ruling_request and with effectuating the proposed transfer will be considered qualifying distributions under sec_4942 of the code and will not constitute taxable_expenditures pursuant to sec_4945 law nonprofit_organizations that are organized and operated exclusively for charitable and or other exempt purposes described within the section sec_501 of the code provides for the exemption from federal_income_tax of sec_507 of the code states that except as provided in sec_507 an exempt_organization which is a private_foundation can terminate its private_foundation_status only if it notifies the service of its intent to terminate or if it commits acts or failures to act giving rise to tax under chapter and if it pays the termination_tax imposed by sec_507 or has the tax abated sec_507 of the code provides that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or the adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_507 of the code imposes an excise_tax on each terminating private_foundation equal to the lower_of the aggregate tax_benefit resulting from such termination or the value of its net assets sec_507 of the code provides that for purposes of sec_507 the value of the net assets shall be determined at whichever time such value is higher the first day on which action is taken by the organization which culminates in its ceasing to be a private_foundation or the date on which it ceases to be a private_foundation sec_509 of the code provides that certain organizations exempt from federal_income_tax under sec_501 are further classified as private_foundations so that they are thus subject_to the private_foundation provisions of chapter of the code chapter of the code imposes excise_taxes on private_foundations for net_investment_income under sec_4940 acts of self-dealing under sec_4941 undistributed_income under sec_4942 excess_business_holdings under sec_4943 jeopardizing investments under sec_4944 and taxable_expenditures under sec_4945 sec_4940 of the code provides for the imposition of a tax on the net_investment_income of private_foundations sec_4940 of the code defines net investment income’ as the amount by which a the sum of the gross_investment_income and the capital_gain_net_income exceeds b the deductions allowed by sec_4940 except to the extent inconsistent with the provisions of this section net_investment_income shall be determined under the principles of subtitle a sec_4940 of the code defines gross_investment_income as the gross amount of income from interest dividends rents payments_with_respect_to_securities_loans as defined in sec_512 and royalties but not including any such income to the extent included in computing the tax imposed by sec_511 such term shail also include income from sources similar to those in the preceding sentence sec_4941 of the code provides for the imposition of tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code states that the term self-dealing means any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4942 of the code imposes on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such first day falls within the taxable_period a tax equal to percent of the amount of such income remaining undistributed at the beginning of such second or succeeding taxable_year sec_4942 of the code defines distributable amount’ with respect to any foundation for any taxable_year as an amount equal to the sum of the minimum_investment_return plus the amounts described in subsection f c reduced by the sum of the taxes imposed on such private_foundation for the taxable_year under subtitle a and sec_4940 sec_4942 of the code defines qualifying distributions as a any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled directly or indirectly by the foundation or one or more disqualified persons as defined in sec_4946 with respect to the foundation except as provided in paragraph or ii a private_foundation which is not an operating_foundation as defined in subsection j except as provided in paragraph or b any amount_paid to acquire an asset used or held for use directly in carrying out one or more purposes described in sec_170 sec_4942 of the code defines qualifying distributions to include a contribution to a sec_501 organization described in paragraph a i or ii of this section if a not later than the close of the first taxable_year after its taxable_year in which such contribution is received such organization makes a distribution equal to the amount of such contribution and such distribution is a qualifying_distribution within the meaning of paragraph or without regard to this paragraph which is treated under subsection h as a distribution out of corpus or would be so treated if such sec_501 organization were a private_foundation which is not an operating_foundation and b the private_foundation making the contribution obtains adequate_records or other_sufficient_evidence from such organization showing that the qualifying_distribution described in subparagraph a has been made by such organization sec_4942 of the code permits excess qualifying distributions paid out by a private_foundation to be carried forward sec_4943 of the code imposes on the excess_business_holdings of any private_foundation in a business_enterprise during any taxable_year which ends during the taxable_period a tax equal to percent of the value of such holdings sec_4943 of the code defines excess_business_holdings to mean with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be percent sec_4944 of the code imposes a tax on a private_foundation if it invests any amount in a manner as to jeopardize the carrying out of any of its exempt purposes sec_4944 of the code provides that an exception to the jeopardizing investment rule are any transfers the primary purpose of which is to accomplish one or more of the purposes described in sec_170 and no significant purpose of which is the production_of_income or the appreciation of property shall not be considered as investments which jeopardize the carrying out of exempt purposes sec_4945 of the code imposes a tax on the taxable_expenditures of a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an organization unless such organization is described in paragraph or of sec_509 or is an exempt_operating_foundation or the private_foundation exercises expenditure_responsibility with respect to such grant sec_4945 of the code provides that the term taxable_expenditure does not include amounts paid_or_incurred by a private_foundation as a grant to another organization for purposes specified in sec_170 sec_4945 of the code provides that the expenditure_responsibility referred to in sec_4945 means that the private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary sec_4946 of the code provides in part that the term disqualified_person shall not include any organization which is described in sec_501 other than an organization described in sec_509 sec_1_482-1a of the income_tax regulations hereafter regulations defines control for purposes of sec_482 of the code as any kind of control direct or indirect whether legally enforceable or not and however exercisable or exercised sec_1_507-1 of the regulations provides that except as provided in sec_1 the status of any organization as a private_foundation shall be terminated only if such organization notifies the district_director of its intent to accomplish such termination or i with respect to such organization there have been either willful repeated acts or failures to act ora willful and flagrant act or failure to act giving rise to liability for tax under chapter and ii the commissioner notifies such organization that by reason of subdivision i of this subparagraph such organization is liable for the tax imposed by sec_507 of the code and either such organization pays the tax imposed by sec_507 or any portion not abated under sec_507 or the entire amount of such tax is abated under sec_507 sec_1_507-1 of the regulations provides that in order for a private_foundation to terminate its private_foundation_status under sec_1_507-1 an organization must submit a statement to the district_director of its intent to terminate its private_foundation_status under sec_507 of the code such statement must set forth in detail the computation and amount of tax imposed under sec_507 unless the organization requests abatement of such tax pursuant to sec_507 full payment of such tax must be made at the time the statement is filed under sec_507 an organization may request the abatement of all of the tax imposed under sec_507 or may pay any part thereof and request abatement of the unpaid portion of the amount of tax assessed if the organization requests abatement of the tax imposed under sec_507 and such request is denied the organization must pay such tax in full upon notification by the internal_revenue_service that such tax will not be abated for purposes of subtitle f of the code the statement described in this subparagraph once filed shall be treated as a return sec_1_507-1 of the regulations provides that a transfer of all or part of a private foundation's assets to one or more private_foundations pursuant to a transfer described in sec_507 of the code and sec_1_507-3 such transferor foundation will not be deemed to have terminated its private_foundation_status under sec_507 sec_1_507-1 of the regulations provides that neither a transfer of all the assets of a private_foundation nor a significant disposition of assets by a private_foundation shall be deemed to result in a termination of the transferor private_foundation under sec_507 of the code unless the transferor private_foundation elects to terminate pursuant to sec_507 or sec_507 sec_1_507-3 of the regulations provides that in case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee organization shall not be treated as a newly created organization thus in the case of a significant disposition of assets to one or more private_foundations within the meaning of c the transferee organization shall not be treated as a newly created organization a transferee organization to which this paragraph applies shall be treated as possessing those attributes and characteristics of the transferor organization which are described in subparagraphs and of this section sec_1_507-3 of the regulations provides that a transferee organization to which this paragraph applies shall succeed to the aggregate tax_benefit of the transferor organization in an amount determined as follows such amount shall be an amount equal to the amount of such aggregate tax_benefit multiplied by a fraction the numerator of which is the fair_market_value of the assets less encumbrances transferred to such transferee and the denominator of which is the fair_market_value of the assets of the transferor less encumbrances immediately before the transfer fair_market_value shall be determined as of the time of the transfer sec_1_507-3 of the regulations provides that if a private_foundation incurs liability for one or more of the taxes imposed under chapter or any penalty resulting there from prior to or as a result of making a transfer of assets described in sec_507 of the code to one or more private_foundations in any case where transferee_liability applies each transferee foundation shall be treated as receiving the transferred assets subject_to such liability to the extent that the transferor foundation does not satisfy such liability sec_1_507-3 of the regulations provides that except as provided in subparagraph of sec_1_507-3 a private_foundation is required to meet the distribution_requirements of sec_4942 of the code for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation subparagraphs a through g of this subdivision shall apply to the transferee private_foundation sec_1_507-3 of the regulations provides that the provisions enumerated in with respect to the assets transferred to the same extent and in the same manner that they would have applied to the transferor private_foundation had the transfer described in sec_507 of the code not been effected sec_1_507-3 of the regulations provides if a private_foundation transfers all of its net assets to one or more private_foundations which are effectively controlled within the meaning of sec_1_482-1a directly or indirectly by the same person or persons which effectively controlled the transferor private_foundation for purposes of chapter sec_4940 of the code et seq and part ii of subchapter_f of chapter of the code sec_507 through such a transferee private_foundation shall be treated as if it were the transferor however where proportionality is appropriate such a transferee private_foundation shall be treated as if it were the transferor in the proportion which the fair_market_value of the assets less encumbrances transferred to such transferee bears to the fair_market_value of the assets less encumbrances of the transferor immediately before the transfer sec_1_507-3 of the regulations provides that a sec_507 of the code transfer is a transfer of assets by a private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization this shall include any organization or reorganization described in subchapter_c of chapter for purposes of sec_507 the terms other adjustment organization or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income sec_1_507-3 of the regulations provides that the term significant disposition of assets to one or more private_foundations shall include any disposition for a taxable_year where the aggregate of the dispositions to one or more private_foundations for the taxable_year is twenty-five percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year sec_1_507-3 of the regulations provides that unless a private_foundation voluntarily gives notice pursuant to sec_507 of the code a transfer of assets described in sec_507 will not constitute a termination of the transferor's private_foundation_status under sec_507 sec_1_507-3 provides that unless a private_foundation gives notice pursuant to sec_507 a transfer of assets described in sec_507 will not constitute a termination of the transferor's private_foundation_status under sec_507 sec_1_507-4 of the regulations provides that private_foundations that make transfers described in sec_507 or of the code are not subject_to the termination_tax imposed under sec_507 with respect to such transfers sec_53_4940-1 foundation and similar excise_tax regulations hereafter foundation regulations provides that in determining capital_gain_net_income net_capital_gain for taxable years beginning before date for purposes of the tax imposed by sec_4940 of the code there shall be taken into account only capital_gains_and_losses from the sale_or_other_disposition of property held by a private_foundation for investment purposes other than program-related investments as defined in sec_4944 and property used for the production_of_income included in computing the tax imposed by sec_511 except to the extent gain_or_loss from the sale_or_other_disposition of such property is taken into account for purposes of such tax for taxable years beginning after date property shail be treated as held for investment purposes even though such property is disposed of by the foundation immediately upon its receipt if interest dividends rents royalties or capital_gains through appreciation for example rental real_estate stock bonds mineral_interests mortgages and securities under this subparagraph gains and losses from the sale_or_other_disposition of property used for the exempt purposes of the private_foundation are excluded it is property of a type which generally produces sec_53_4942_a_-2 of the foundation regulations defines assets used or held for use in carrying out the exempt_purpose as an asset that is used or held for use directly in carrying out the foundation's exempt_purpose but only if the asset is actually used by the foundation in the carrying out of the charitable educational or other similar purpose which gives rise to the exempt status of the foundation or if the foundation owns the asset and establishes to the satisfaction of the commissioner that its immediate use for such exempt_purpose is not practical based on the facts and circumstances of the particular case and that definite plans exist to commence such use within a reasonable period of time consequently assets which are held_for_the_production_of_income or for investment for example stocks bonds interest-bearing notes endowment funds or generally leased real_estate are not being used or held for use directly in carrying out the foundation's exempt_purpose even though the income from such assets is used to carry out such exempt_purpose whether an asset is held_for_the_production_of_income or for investment rather than used or held for use directly by the foundation to carry out its exempt_purpose is a question of fact sec_53_4942_a_-3 of the foundation regulations provide that in any taxabie year for which an organization is subject_to the initial excise_tax imposed by sec_4942 of the code there is created an excess of qualifying distributions as determined under sec_53_4942_a_-3 such excess may be used to reduce distributable amounts in any taxable_year of the adjustment period as defined in subparagraph of this paragraph for purposes of sec_4942 including paragraph d of this section the distributable_amount for a taxable_year in the adjustment period shall be reduced to the extent of the lesser_of i the excess of qualifying distributions made in prior taxable years to which such adjustment period applies or ii the remaining undistributed_income at the close of such taxable_year after applying any qualifying distributions made in such taxable_year to the distributable_amount for such taxable_year determined without regard to this paragraph if during any taxable_year of the adjustment period there is created another excess of qualifying distributions such excess shall not be taken into account until any earlier excess of qualifying distributions has been completely applied against distributable amounts during its adjustment period sec_53_4943-1 of the foundation regulations provides that under sec_4943 of the code the combined holdings of a private_foundation and all disqualified persons as defined in sec_4946 in any corporation conducting a business which is not substantially related aside from the need of the foundation for income or funds or the use it makes of the profits derived to the exempt purposes of the foundation are limited to percent of the voting_stock in such corporation in addition the combined holdings of a private_foundation and all disqualified persons in any unincorporated business other than a sole_proprietorship which is not substantially related aside from the need of the foundation for income or funds or the use it makes of the profits derived to the exempt purposes of such foundation are limited to percent of the beneficial or profits interest in such business in the case of a sole_proprietorship which is not substantially related within the meaning of the preceding sentence sec_4943 provides that a private_foundation shall have no permitted holdings these general provisions are subject_to a number of exceptions and special provisions which will be described in following sections sec_53_4945-5 of the foundation regulations provides that if a private_foundation makes a grant described in sec_4945 of the code to a private_foundation which is exempt from taxation under sec_501 for endowment for the purchase of capital equipment or for other capital purposes the grantor foundation shall require reports from the grantee on the use of the principal and the income if any from the grant funds the grantee shall make such reports annually for its taxable_year in which the grant was made and the immediately succeeding taxable years only if it is reasonably apparent to the grantor that before the end of such second succeeding taxable_year neither the principal the income from the grant funds nor the equipment purchased with the grant funds has been used for any purpose which would result in liability for tax under sec_4945 the grantor may then allow such reports to be discontinued sec_53_4945-6 of the foundation regulations provides that any expenditures_for unreasonable administrative expenses including compensation consultant fees and other fees for services rendered will ordinarily be taxable_expenditures under sec_4945 of the code unless the foundation can demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable and that the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence the determination whether an expenditure is unreasonable shall depend upon the facts and circumstances of the particular case sec_53_4946-1 of the foundation regulations provides that for purposes of sec_4941 of the code only the term disqualified_person shall not include any organization which is described in sec_501 other than an organization described in sec_509 revrul_78_387 1978_2_cb_270 holds that when a transferee foundation is treated as the transferor under sec_1_507-3 of the regulations the transferee is entitled to reduce its distributable_amount under sec_4942 of the code by the amount of the transferor's excess qualifying_distribution carryover revrul_2002_28 2002_1_cb_941 holds that the transfer from one foundation to another foundation pursuant to a sec_507 of the code transfer does not constitute a realizable event for purposes of determining net_investment_income under sec_4940 it also holds that because a transferor private_foundation transferred all of its assets to a private_foundation effectively controlled by the same persons that effectively control the transferor the transferee foundation is treated as though it were the transferor for purposes of sec_4943 and sec_4946 analysis ruling the issue is whether the proposed merger of x’s assets and liabilities into y will adversely affect either x’s or_y’s tax-exempt status under sec_501 of the code sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations that are organized and operated exclusively for charitable and or other ' exempt purposes described within the section sec_507 of the code provides that an exempt_organization which is a private_foundation can terminate its private_foundation_status only if terminate or if it commits acts or failures to act giving rise to tax under chapter and subsequently pays the termination_tax imposed by sec_507 or has the tax abated a transfer of assets from one private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization is considered a sec_507 transfer a sec_507 transfer will neither terminate the transferor’s private_foundation_status nor will it terminate the transferee’s private_foundation_status see sec_1_507-1 and sec_1_507-3 of the regulations it notifies the service of its intent to as described fully in the facts section x and y propose to engage in a statutory merger pursuant to local state law of x’s assets and liabilities into y both x and y are organizations described in sec_501 and sec_509 of the code and recognized as private_foundations the proposed merger of x into y qualifies as a sec_507 transfer because it is a transfer from one private_foundation to another private_foundation pursuant to a liquidation merger redemption see sec_507 and sec_1_507-3 of the regulations as the merger is a sec_507 transfer neither x’s nor y’s private_foundation_status will be terminated as a result of the merger see sec_1_507-1 and sec_1_507-3 rather to terminate either x’s or y’s tax-exempt status as private_foundations the terminating party must either notify the service of its intent to terminate or it must commits acts or failures to act resulting in excise_tax liability under chapter see sec_507 y represents that after the merger y will continue engaging in the same charitable activities for which its tax-exempt status under sec_501 of the code was granted y also represents that it will take over the charitable grant-making activities formerly conducted by x furthermore y represents that neither it nor x have notified the service of any intent to terminate private_foundation_status or committed acts or failures to act giving rise to a tax under chapter therefore the resulting merger of x’s assets and liabilities into y will not adversely affect either x’s or y‘s tax-exempt status as private_foundations under sec_501 and sec_509 ruling the issue is whether y will continue to exist as an organization that is exempt from taxation under sec_501 and sec_509 of the code after the effective date of the merger and the amendment and restatement of its articles of incorporation prior to the merger x has been recognized as a tax-exempt private non-operating foundation under sec_501 and sec_509 of the code prior to the merger y has been recognized as a tax-exempt private_operating_foundation under sec_501 and sec_509 as stated fully in ruling the proposed merger of x into y qualifies as a sec_507 transfer absent either notifying the service of any intent to terminate private_foundation_status or committing acts or failures to act giving rise to an excise_tax under chapter a sec_507 transfer will not result in the termination of either x’s or y‘s tax-exempt status see sec_1_507-1 and sec_1_507-3 of the regulations y represents that after the merger it will amend and restate its articles of incorporation to reflect both the transfer of assets and liabilities from x to y and the assumption of x’s assets and liabilities by y y also represents that after the merger it will continue to engage in direct charitable activities for which its tax- exempt status was granted and it will also undertake to perform the charitable grant-making activities for which x’s tax-exempt status was granted y also represents that post merger it will convert from a private_operating_foundation to a private non-operating foundation for its fiscal_year ending date private non-operating foundations are required to make certain minimum qualifying distributions see sec_4941 and sec_4941 it is assumed for purposes of this ruling that after the effective date of the merger y will meet the qualifying_distribution requirements of sec_4942 because y will continue to engage in qualifying charitable activities after the effective date of the merger and the amendment and restatement of its articles of incorporation y’s tax-exempt status continues unchanged as an organization that is exempt from taxation under sec_501 and sec_509 ruling the issue is whether the merger of x into y and the resulting transfer of x’s assets and liabilities to y will a terminate x’s status under sec_507 of the code b qualify as a transfer under sec_507 and c cause y to be treated as a newly created organization as to issue a listed above under sec_507 of the code an exempt_organization which is a private_foundation can terminate its private_foundation_status only if it notifies the service of its intent to terminate or if it commits acts or failures to act giving rise to tax under chapter and if it pays the termination_tax imposed by sec_507 or has the tax abated as representations have been made that x has neither notified the service of any intent to terminate its private_foundation_status nor has it committed acts or failures to act giving rise to a tax under chapter x’s disposition of assets and liabilities pursuant to a merger as a sec_507 transfer does not terminate its private_foundation_status as to issue b listed above and as described fully in ruling the transfer of assets and liabilities from x to y pursuant to a statutory merger under local state law qualifies as a sec_507 of the code transfer because it is a transfer of assets pursuant to a merger from one private_foundation to another as to issue c listed above under sec_507 of the code and sec_1 a of the regulations a transfer of assets by a private_foundation to another private_foundation pursuant to a sec_507 transfer will not result in the recipient foundation being treated as a newly created organization because x and y are both private_foundations and the transfer qualifies under sec_507 y will not be treated as a newly created organization post merger ruling the issue is whether x and y are effectively controlled by the same persons for purposes of sections of the code and whether y will be treated as if it is x pursuant to sec_1_507-3 of the regulations if a private_foundation transfers all of its net assets to one or more private_foundations which are effectively controlled within the meaning of sec_1_482-1a directly or indirectly by the same person or persons which effectively controlled the transferor private_foundation for purposes of sec_507 through of the code such a transferee private_foundation shall be treated as if it were the transferor x and y represented that the same individuals who comprise x’s board_of trustees are the same individuals who comprise the board_of trustees of y and that the same persons who serve as x’s officers also serve in the same positions as officers in y we are presuming for purposes of this ruling that x is effectively controlled under sec_1_482-1a by the same persons who effectively control’ y therefore after the merger y shall be treated as if it is x for purposes of sec_507 through ruling the issue is whether the termination_tax described under sec_507 of the code will be imposed upon x as a result of the merger of x’s assets and liabilities into y prior to x giving the service any notice of its intent to terminate its private_foundation_status sec_507 of the code provides that a private_foundation can terminate its private_foundation_status only if it notifies the service of its intent to terminate or if it commits acts or failures to act giving rise to tax under chapter and if it pays the termination_tax imposed by sec_507 or has the tax abated a termination_tax is imposed under sec_507 on the value of the lower_of the organization’s net assets or its aggregate tax_benefit from its sec_501 status at the time the organization terminates its private_foundation_status as described fully in ruling the merger of x into y qualifies as a sec_507 transfer and said transfer will not terminate x’s private_foundation_status see also sec_1_507-1 and sec_1_507-3 of the regulations as x has represented that it has neither notified the service of its intent to terminate its private_foundation_status nor has it committed acts or failed to act giving rise to tax under chapter a sec_507 termination_tax will not be imposed on x prior to x giving the service any notice of its intent to terminate its private_foundation_status ruling the issue is whether the termination_tax under sec_507 of the code will apply on the date that notice by y as the surviving entity of the statutory merger is given to the manager exempt_organization determinations te_ge of x’s intent to terminate its private_foundation_status and whether the termination_tax will be zero provided that y gives such notice at least one day after the merger of x into y a private_foundation may voluntarily terminate its private_foundation_status upon giving appropriate notice to the secretary of its intent to terminate see sec_507 of the code and sec_1_507-1 sec_1_507-1 of the regulations under sec_1_507-3 u nless a private_foundation voluntarily gives notice pursuant to sec_507 of the code a transfer of assets described in sec_507 will not constitute a termination of the transferor's private_foundation_status under sec_507 if a termination_tax under sec_507 applies to a private_foundation said tax is equal to the lower_of either the aggregate tax_benefit resulting from the sec_501 status of the foundation or the value of the net assets of the foundation see sec_507 under sec_507 the date of determining the value of a private foundation’s net assets for c termination_tax purpose is made on either the first day on which action is taken by the organization which culminates in its ceasing to be a private_foundation or the date on which it ceases to be a private_foundation which ever time such value is higher as described fully in ruling the complete merger of x into y qualifies as a sec_507 of the code transfer and x’s private_foundation_status is not terminated as a result of the merger y represents that subsequent to the merger it will be the surviving entity of all of x’s rights and liabilities with x’s net assets after the merger being zero if y tenders sec_507 notice after the merger and the value of x’s net assets are zero then the termination_tax imposed under sec_507 will also be zero see sec_507 therefore x’s termination will be effective on the date y tenders sec_507 notice and if x’s net assets are zero on this date x's termination_tax will also be zero ruling the issue is whether under chapter y will be liable for any of x’s tax_liabilities associated with the transferred assets to the extent that x has not satisfied such liabilities under sec_1_507-3 of the regulations the recipient of a transfer under sec_507 of the code will be treated as receiving the transferred assets subject_to any outstanding tax_liability incurred by the transferor under chapter in proportion to the assets received and to the extent the liability had not been previously satisfied here y is the recipient of a transfer under sec_507 therefore y shall be treated as receiving the x’s assets subject_to any outstanding tax_liability not previously satisfied by x ruling the issue is whether the transfer of assets and liabilities by x to y pursuant to the merger will give rise to gross_investment_income or capital_gain_net_income within the meaning of of the code sec_4940 of the code imposes an excise_tax upon the net_investment_income of a private_foundation net_investment_income is defined as the sum of gross_investment_income and capital_gain_net_income less applicable deductions see sec_4940 in determining gross_investment_income only the gross amount of income earned from interest dividends rent payments_with_respect_to_securities_loans and royalties but excluding any income subject_to the tax on unrelated_business_income is considered see sec_4940 in determining capital_gain_net_income only capital_gains_and_losses from the sale_or_other_disposition of property used for the production_of_income subject_to the investment_income tax eg interest dividends rents payments_with_respect_to_securities_loans and royalties is considered see sec_53_4940-1 of the regulations the transfer of x’s assets and liabilities into y pursuant to a sec_507 of the code transfer will not result in the application of the excise_tax under sec_4940 because x and y are deemed pursuant to ruling to be effectively controlled by the same persons and the transferred assets pursuant to sec_1_507-3 of the regulations maintain their same tax character after the transfer to y the transferred assets will not fall within the definition of gross_investment_income or capital_gain_net_income under sec_4940 and will therefore will not give rise to tax under sec_4940 see also revrul_2002_28 ruling the issue is whether the merger of x’s assets and liabilities into y will result in excise_tax liability as an act of self-dealing under sec_4941 of the code for x y x’s board_of trustees and officers or y’s board_of trustees and officers under sec_4941 of the code an act of self-dealing is defined as any prohibited sale_or_exchange or leasing of property between a private_foundation and a disqualified_person under sec_4946 and sec_53_4946-1 of the foundation regulations a disqualified_person does not include an organization recognized under sec_501 because both x and y are organizations recognized under sec_501 the transfer of x’s assets and liabilities to y pursuant to a statutory merger is not an act of self-dealing under sec_4941 for x y x’s board_of trustees and officers or y’s board_of trustees and officers ruling the issue is whether x for the taxable_year of the merger will be required to meet the qualifying_distribution requirements of sec_4942 of the code if y is treated as x y's distributable_amount as defined in d is increased by x’s distributable_amount and if x’s qualifying distributions as defined in g if any are carried over to y and used by y to meet the qualifying_distribution requirements of sec_4942 sec_4942 of the code imposes an excise_tax on a private non-operating foundation’s failure to distribute its required amount of income principal therein defined as distributable_amount under sec_4942 only qualifying distributions are considered in the determination of whether the amount distributed by the private_foundation satisfies its distributable_amount requirement the definition of qualifying distributions includes any distributions paid to accomplish a purpose described in sec_170 other than any contribution to i an organization controlled directly or indirectly by the foundation or one or more disqualified persons as defined in sec_4946 with respect to the foundation except as provided in paragraph see sec_4942 sec_4942 permits a private non- operating_foundation to make qualifying distributions’ to a recipient organization described under sec_501 provided that the recipient organization in turn makes qualifying distributions equal to the amount received from the private_foundation any excess qualifying distributions made by a private non-operating foundation are carried over to and usable in the next taxable_year see sec_4942 sec_53_4942_a_-3 of the foundation regulations under sec_1_507-3 of the regulations if a transferor private_foundation transfers all of its net assets to a recipient private_foundation that is effectively controlled within the meaning of sec_1_482-1a by the same persons the transferee shall be treated as the in revrul_78_387 transferor for purposes of sec_4940 through and through 1978_2_cb_270 the service held that in a qualifying transfer under sec_1_507-3 the recipient private_foundation succeeded to the excess qualifying distributions of the transferor private_foundation and was permitted to reduce its minimum distribution_requirements under sec_4942 by the carryover of the excess qualifying distributions of the transferor to the extent that the recipient is treated as the transferor under sec_1_507-3 as described fully in ruling it is assumed that x and y are effectively controlled by the same persons as described fully in ruling the merger of x into y qualifies as a sec_507 of the code transfer under sec_1_507-3 of the regulations the complete transfer of assets from x a private non-operating foundation to y a private_operating_foundation will result in y being treated as x and x not having any qualifying_distribution requirements in the year of the merger y represents that post merger it will convert from a private_operating_foundation to a private non-operating foundation for its fiscal_year ending date as such post merger y will have a distributable_amount requirement under sec_4942 and the amount y is required to distribute will be increased by x’s distributable_amount requirement see sec_4942 because the merger results in y being treated as x under sec_1_507-3 of the regulations y may reduce its minimum distribution_requirements under sec_4942 by the amount of x’s excess qualifying distributions which carried over as a result of the merger under sec_1_507-3 of the regulations see also revrul_78_387 in conclusion during the taxable_year of the merger x will not be required to meet the qualifying_distribution requirements of sec_4942 of the code the complete merger of x into y will result in y’s qualifying_distribution requirements increased by any of x’s outstanding qualifying_distribution requirements at the time of the merger furthermore post merger y will be permitted to carry-over any excess qualifying distributions made by x to be used by y to meet its qualifying_distribution requirements under sec_4942 ruling the issue is whether the transfer of assets and liabilities from x to y pursuant to the merger will result in the application of sec_4943 of the code with regard to excess_business_holdings where none of the assets will place y in the position of having excess_business_holdings sec_4943 of the code imposes an excise_tax on a private_foundation maintaining business holdings in excess of the threshold limits enumerated in subsection c under sec_4943 the combined business holdings of a private_foundation and all disqualified persons’ as that term is defined in sec_4946 in any corporation conducting a business which is not substantially related to the exempt_purpose of the foundation are limited to of the voting_stock in such corporation see sec_53_4943-1 of the foundation regulations in a sec_507 transfer where the transferor and recipient private_foundations are effectively controlled by the same persons the recipient foundation will be treated as if for purposes of sec_4943 and sec_4946 see sec_1_507-3 of the regulations revrul_2002_28 it was the transferor as described fully in ruling x and y are presumed to be effectively controlled by the same persons the merger of x into y will result in y being treated as if it was x for purposes of sec_4943 see sec_1_507-3 of the regulations because neither x nor y report any excess_business_holdings before the merger in any entity conducting a business which is not substantially related to either x’s or y’s exempt_purpose the merger of x into y will not result in the application of sec_4943 ruling the issue is whether the transfer of x’s assets and liabilities to y pursuant to the merger will constitute a jeopardizing investment within the meaning of sec_4944 of the code sec_4944 of the code imposes a tax on investments by private_foundations which jeopardize their charitable purposes under sec_4944 a transfer pursuant to sec_507 is not considered an investment for purposes of sec_4944 if the transfer of assets was made for the purpose of accomplishing a charitable purpose because y represents that x will transfer its assets and liabilities to y with the goal of enabling y to continue to engage in the various charitable activities described in the facts above the transfer will not result in the imposition of tax for a jeopardizing investment under sec_4944 ruling the issues are whether the transfer of x’s assets and liabilities to y pursuant to the merger will constitute a taxable_expenditure under sec_4945 of the code whether x will be required to exercise expenditure_responsibility with respect to the assets transferred to y and whether y as successor to x will be required to exercise expenditure_responsibility with respect to any expenditure_responsibility grants made by x sec_4945 of the code imposes an excise_tax upon any taxable_expenditure which is defined under subsection d as certain non-qualifying amounts paid_or_incurred by a private_foundation an exception to the taxable_expenditure definition includes any transfer from a private_foundation in the form of a grant to another organization other than a public charity provided that the private_foundation exercises expenditure_responsibility with respect to such grant see sec_4945 under a i of the regulations a private_foundation that transfers all of its net assets to a recipient private_foundation which is effectively controlled within the meaning of sec_1_482-1a by the same persons who effectively control the it transferor for purposes of chapter the transferee private_foundation shall be treated as if were the transferor private_foundation because the recipient foundation will be treated as the transferor foundation in reference to the assets transferred under sec_4945 h there are no expenditure_responsibility requirements that must be exercised by the transferor private_foundation see also sec_1_507-3 example the merger of all of x’s assets and liabilities into y will not result in a taxable_expenditure to x and will not result in x’s requirement to exercise expenditure_responsibility over the transferred asset to y because the merger is a qualifying sec_507 of the code transfer within which y will be treated as x see sec_1_507-3 of the regulations because y will be treated as x y will be required to exercise expenditure_responsibility over the grants made by x see sec_1_507-3 iii example furthermore y represent’s that post merger it will amend its articles of incorporation and bylaws to reflect that it assumes all responsibility for all obligations and liabilities of x including x’s obligation to exercise expenditure_responsibility under sec_4945 for grants made by x prior to the merger therefore x’s transfer of assets and liabilities to y will not constitute a taxable_expenditure under sec_4945 of the code x will not be required to exercise expenditure_responsibility with respect to assets transferred to y in the merger and y as successor to x will be required to exercise expenditure_responsibility with respect to any expenditure_responsibility grants made by x ruling the issue is whether the legal accounting and other expenses_incurred by x and y in connection with this ruling_request and with effectuating the merger will be considered as qualifying distributions under sec_4942 of the code and not considered taxable_expenditures under sec_4945 sec_4942 of the code imposes an excise_tax on a private foundation's failure to distribute its required amount of income principal therein defined as distributable_amount under sec_4942 only qualifying distributions are considered in the determination of whether the amount distributed by the private_foundation satisfies its distributable_amount requirement the definition of qualifying distributions includes any amount_paid to acquire an asset used or held for use directly in carrying out one or more purposes described in sec_170 see sec_4942 an asset is deemed used or held for use only if the asset is actually used by the foundation in carrying out the charitable educational or other similar purpose which gives rise to the exempt status of the foundation see sec_53_4942_a_-2 of the foundation regulations assets which are held_for_the_production_of_income or for investment such as stocks bonds and endowment funds are not deemed to be used or held for use directly by the foundation in carrying out its charitable purpose see sec_53_4942_a_-2 however whether an asset is held_for_the_production_of_income investment or whether it is used directly by the foundation in carrying out its exempt_purpose is a question of fact the issue of whether the assets acquired by y in the merger will be used by y in carrying out its charitable purpose as opposed to being held_for_the_production_of_income as defined in sec_53_4942_a_-2 is extremely factual and beyond the facts presented in this ruling_request therefore we decline to answer the question of whether the expenses related to the acquisition of these assets will be considered as qualifying distributions under sec_4942 under sec_53_4945-6 of the foundation regulations legal accounting administrative and other expenses_incurred by a private_foundation in a good_faith belief that they are reasonable and consistent with ordinary care and prudence will not constitute taxable_expenditures under sec_4945 of the code therefore if the legal accounting and other expenses_incurred by x and y pursuant to the merger were incurred in a good_faith belief that they are reasonable and consistent with ordinary care and prudence the expenditures will not constitute taxable_expenditures under sec_4945 accordingly based on the information submitted in your ruling_request we rule as follows - the merger and resulting transfer of x’s assets and liabilities to y will not adversely affect the sec_501 of the code tax-exempt status of either x or y from the effective date of the merger and the amendment and restatement of y’s articles of incorporation y will continue to exist as an organization that is exempt from taxation under sec_501 of the code the merger of x into y and the resulting transfer of x’s assets and liabilities to y a will not result in termination of x’s status under sec_507 of the code b will qualify as a transfer under sec_507 and c will not cause y to be treated as a newly created organization assuming that both x and y are effectively controlled by the same person within the meaning of sec_1_482-1a of the regulations then post merger y will be treated as if it is x under sec_507 through of the code no tax will be imposed under sec_507 of the code because the internal_revenue_service will not be notified of the termination of x’s status as a private_foundation prior to the transfer of all of x’s assets and liabilities to y pursuant to the joint merger agreement if x through y as the surviving entity under the applicable local state nonprofit corporation law does give notice to the manager exempt_organization determinations te_ge of its intent to terminate its status as a private_foundation the tax under sec_507 of the code applies on the date that the notice is given and if x through y as the surviving entity under the applicable local state nonprofit corporation law provides such notice at least one day after x transfers all of its assets and liabilities to y the tax imposed by sec_501 will be zero if x’s net assets are also zero y will be responsible for any of x’s liabilities under chapter to the extent that x does not satisfy such liabilities the transfer of assets and liabilities by x to y pursuant to the joint merger agreement will not give rise to any gross_investment_income or capital_gain_net_income within the meaning of sec_4940 of the code the transfer of assets and liabilities by x to y pursuant to the joint merger agreement will not constitute self-dealing under sec_4941 of the code and such transfer will not subject x y x’s board_of trustees and officers or y ’s board_of trustees and officers to tax under sec_4941 because y will be treated as if it were x for purposes of sec_4942 of the code x will not be required to meet the qualifying_distribution requirements of sec_4942 for the taxable_year of the merger provided that y’s distributable_amount for the year of the merger is increased by x’s distributable_amount for the year of the merger and x’s qualifying distributions made during the taxable_year of the merger if any will be carried over to y and be used by y to meet its minimum distribution_requirements under sec_4942 for the year the transfer of assets and liabilities of x to y pursuant to the joint merger agreement will not result in the application of sec_4943 of the code with regard to excess_business_holdings because none of the assets will place y in the position of having excess holdings the transfer of assets and liabilities by x to y pursuant to the joint merger agreement will not constitute a jeopardizing investment within the meaning of sec_4944 of the code the transfer of assets and liabilities by x to y pursuant to the joint merger agreement will not constitute a taxable_expenditure within the meaning of sec_4945 of the code and x will not be required to exercise expenditure_responsibility with respect to the assets transferred to y and y as successor to x in the merger will be required to exercise expenditure_responsibility with respect to any expenditure_responsibility grants of x the legal accounting and other expenses_incurred by x and y in connection with this ruling_request and with effectuating the proposed transfer will not constitute taxable_expenditures pursuant to sec_4945 of the code provided that the incurred expenses are incurred in good_faith and are reasonable for purposes of this ruling we are presuming that you are effectively controlled under sec_482 of the code and sec_1_482-1a of the regulations all parts of this ruling that rely upon you being effectively controlled will no longer apply should it be determined that you are not effectively controlled by the same persons that effectively control x this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely robert c harper jr manager exempt_organizations technical group enclosure notice
